Citation Nr: 0918001	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  03-03 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.  Entitlement to service connection for posttraumatic 
stress disorder (PSTD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a bipolar disorder.

4.  Entitlement to service connection for a psychosis, to 
include schizophrenia/schizoid personality disorder, claimed 
as schizophrenic effects.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1979.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In a decision of September 2006, the 
Board denied the Veteran's service connection claims.  The 
Veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2008, the 
Court granted a Joint Motion of the parties (the Secretary of 
Veterans Affairs and the Veteran, through his attorney) to 
vacate the Board's September 2006 decision.  After the 
Court's Remand, the Board Remanded the claims for further 
development of the medical evidence in June 2008.  The claims 
return to the Board for appellate review following that 
Remand.  

The Veteran requested a hearing before the Board, but 
withdrew that request in March 2005.


FINDINGS OF FACT

1.  No diagnosis of PTSD has been assigned by a medical 
professional.

2.  No diagnosis of a psychiatric disorder was assigned 
during the Veteran's service, or until more than one year 
after the Veteran's service discharge, and the medical 
evidence establishes that it is more likely than not the 
Veteran's current psychiatric disorders, however diagnosed, 
are unrelated to the Veteran's military service.

3.  Schizoid personality disorder is defined by regulation as 
a congenital or developmental disorder for which service 
connection is precluded by law.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).

2.  The criteria for the claim of service connection for 
depression, a bipolar disorder, or a psychosis, to include 
schizophrenia, have not been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.384 (2008).

3.  The Veteran has no legal entitlement to service 
connection for schizoid personality disorder.  38 U.S.C.A. § 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service 
connection for the claimed psychiatric disorders because 
those disorders were caused by the stresses of service or 
manifested soon after service.  In particular, in a January 
2003 statement, the Veteran noted that his contract required 
him to serve an additional three years of inactive duty, 
after his discharge from active duty.  The Veteran contends 
that he is entitled to service connection because his 
psychiatric disorders began while he was on inactive duty, 
under contract.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Before 
considering the merits of the appeal, the Board must consider 
whether VA's duties to notify and assist the Veteran have 
been met.

The Board notes that VA has no duty to notify or assist the 
Veteran regarding the portion of his claim regarding a 
schizoid personality disorder.  Regardless of the character 
or the quality of any evidence which the Veteran could 
submit, a personality disorders and mental deficiency as 
such, are not diseases within applicable VA legislation.  A 
claim for service connection for such a disorder must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Therefore, it would be fruitless to provide 
notice or assistance.  No further discussion of the VCAA as 
to the personality disorder portion of the Veteran's claim is 
required.  

A.  Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Because the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).    

In this case, the Veteran was advised of VA's duties to him 
under the VCAA by letters issued in August 2001 and July 
2004.  In particular, the August 2004 letter advised the 
Veteran of the evidence needed to substantiate each of the 
claims for service connection for a psychiatric disability, 
and notified him of the evidence he was responsible to submit 
or identify and what evidence VA would obtain.  This letter 
included notice of all required elements except discussion of 
the law governing determination of the degree of disability 
and the effective date of a grant of service connection.  
Thus, the lack of notice on these two elements is the only 
defect as to the content of the notice provided to the 
Veteran.  Such omission is harmless, given that benefit is 
being denied, and hence no evaluation or effective date will 
be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the initial unfavorable decision was issued prior to 
issuance of the July 2004 letter, the claim has been 
readjudicated several times since that compliant notice was 
sent.  Therefore, any defect as to the timing of VCAA notice 
has been cured.  

Moreover, the Veteran is represented by counsel, who may be 
assumed to be aware of the requirements of the VCAA and the 
elements needed to substantiate the Veteran's claims.  
Counsel has made several submissions on behalf of the Veteran 
during the course of this appeal.  See Dalton v. Nicholson, 
21 Vet. App. 23, 34 (2007) (holding that VCAA notice error 
was not prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error); see also Andrews v. 
Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se 
pleadings, not those of counsel, are entitled to sympathetic 
reading below).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the Veteran to the extent necessary.  
A remand for additional notification or development would 
only result in unnecessarily delaying this matter with no 
benefit flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran's service treatment records and service personnel 
records have been obtained.  Social Security Administration 
records have been obtained.  Post-service private medical 
records identified by the Veteran were obtained.  VA 
treatment records have been obtained.  The Veteran has also 
been provided VA psychiatric examinations.  VA opinions as to 
the etiology of the Veteran's current disabilities have been 
obtained.  

Further, the Veteran has provided testimony before a hearing 
officer at the RO during two hearings.  He submitted lay 
statements from his mother and brother.  

In addition, the Veteran is represented by counsel, who 
should be able to advise the Veteran of the types of evidence 
that might be relevant to substantiate his claims.  
Significantly, neither the appellant nor his attorney has 
identified any additional relevant evidence which has not 
been sought.  The record does not indicate that there is any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty. 38 U.S.C.A. § 
101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA 
includes full-time duty performed by Reserves for training 
purposes.  38 C.F.R. § 3.6(c)(1).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

The Veteran does not allege that he actually performed 
reserve component service following his discharge from active 
service, but only alleges that he might have been called to 
perform additional military service of some type.  There is 
also no evidence or assertion that he served any periods of 
ACDUTRA.  In light of the foregoing, there is no legal 
entitlement to benefits under these circumstances, and the 
Veteran's counsel may be assumed to know this.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.   38 C.F.R. § 3.310.    Additionally, service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the Veteran presently has the same condition.  There is a 
presumption applicable for service connection for a 
psychosis, but no presumption is applicable to any other 
psychiatric disorder addressed in this appeal.  38 U.S.C.A. 
§ 1101; 38 C.F.R. § 3.384.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  The fact that an injury was 
incurred in service does not, alone, warrant an award of 
service connection, in the absence of evidence that the in-
service injury results in current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (noting that service 
connection may not be granted unless a current disability 
exists).

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).  
In each case, the Board must apply a two-step analysis, and 
first determine whether the claimed disorder is the type of 
injury or disease for which lay evidence is competent 
evidence.  If so, the Board must weigh that evidence against 
the other evidence of record, including evidence such as any 
in-service record documenting the injury or disease. 

PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  Diagnoses of PTSD must be 
rendered in accordance with the diagnostic criteria for the 
condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2008).  
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).

Facts and analysis

1.  Claim for service connection for PTSD

The Veteran's service treatment records, including the June 
1979 discharge examination report, do not indicate that the 
Veteran had any psychiatric complaints or findings.

In January 2001, the Veteran sought service connection for 
PTSD.  He reported his stressor as being "beaten up" in 
service.  During 2003 and 2005 hearings at the RO, the 
Veteran testified that he was stressed by being screamed at 
while in basic training.  He said that he was also stressed 
because he was supposed to be a generator operator and 
instead they made him a generator mechanic.  The Veteran also 
reported the stressor of being punched in the eye during 
service.  The Veteran said that he did not report that 
incident.

The post service medical records, including private medical 
records, Social Security Administration medical records, and 
lengthy VA medical records, including VA examinations 
conducted in 2001 and 2008, do not reveal that a medical 
provider has ever assigned a diagnosis of PTSD for the 
Veteran's psychiatric symptoms.  Additionally, the VA 
examiner who conducted the June 2001 VA psychiatric 
examination opined that the Veteran did not have PTSD.  In 
making this determination, the examiner reviewed the 
Veteran's claims file, his reported history, including his 
reported service stressors.  The examiner then discussed each 
criterion necessary for a diagnosis of PTSD and then went on 
to explain why the criteria needed to offer a diagnosis of 
PTSD was not met.  Given the foregoing, the Board attaches 
significant probative value to the examiner's finding that 
the Veteran does not currently have PTSD.  Moreover, the 
Veteran underwent a comprehensive psychiatric examination in 
which the examiner was asked to identify all of the Veteran's 
current psychiatric disorders, including PTSD.  Based on a 
review of the extensive medical record, and examination of 
the Veteran, the examiner determined that the Veteran's 
current psychiatric disorder included a bipolar disorder, 
most recent episode depressed.  He related that the Veteran 
reported no precipitating factor which would meet Criterion A 
for a diagnosis of PTSD and that he generally reported no 
PTSD symptoms which would substantiate a diagnosis of PTSD.  
The Board also finds that the September 2008 examiner's 
opinion is probative and adequate for rating purposes.  As 
noted earlier, the examiner performed an extensive review of 
the Veteran's records spanning a period of over 20 years and 
he conducted a thorough examination of the Veteran.  

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  Where the 
medical evidence establishes that a Veteran does not 
currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

The only evidence favorable to the Veteran's claim is 
evidence and testimony provided by the Veteran himself.  A 
Veteran is competent to testify as to a condition within his 
knowledge and personal observation.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 
410-11 (1998) (finding Veteran competent to describe dry, 
itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 
(1994) (cautioning that lay testimony that Veteran suffered a 
particular illness (bronchial asthma) was not competent 
evidence because matter required medical expertise); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(competent testimony "can be rejected only if found to be 
mistaken or otherwise deemed not credible).  In this case the 
Veteran is competent to testify as to his experiences and 
symptoms that he has observed, but he is not competent to 
assign a medical diagnosis for those symptoms.  Thus, the 
Veteran's statements that he believes a diagnosis of PTSD 
should be assigned are not competent evidence which may serve 
as a factual basis that the Veteran manifests that disorder.  

There is no competent medical evidence that a medical 
provider has assigned a diagnosis of PTSD.  In the absence of 
such medical diagnosis, the preponderance of the competent 
evidence is against the claim for service connection for 
PTSD.  As the evidence is not in equipoise, the statutory 
provisions regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable outcome.  38 U.S.C.A. 
§ 5107(b).  The claim must be denied.  

2.  Claim for service connection for depression, a bipolar 
disorder, or a psychosis

The Veteran's service treatment records (Vol. I, claims file) 
are devoid of evidence that the Veteran complained of or 
sought treatment for a psychiatric disorder in service, and 
no diagnosis of depression, a bipolar disorder, or a 
psychosis was assigned during the Veteran's service.  A June 
1976 examination for discharge reveals that each of the 
symptoms examined was considered normal.  Notations such as a 
report of ankle pain in service are not relevant to this 
claim.  There is no evidence in the service treatment records 
which appears relevant to any claim addressed in this 
decision.  

Post-service clinical records dated in March 1981, slightly 
less than two years following the Veteran's June 1979 service 
discharge, disclose that the Veteran was briefly treated for 
psychiatric symptoms on an outpatient basis, and admitted for 
private hospitalization.  He manifested social withdrawal and 
psychotic disorganization, among other symptoms.  In November 
1981, slightly more than two years following the Veteran's 
June 1979 service discharge, the Veteran was again 
hospitalized, after he apparently had discontinued taking his 
medications for several weeks.  The diagnoses assigned in 
1981 were major depression, brief reactive psychosis, 
schizophrenia, disorganized type, schizoid personality 
disorder, and passive-aggressive personality disorder.  
During these hospitalizations, the Veteran reported onset of 
"emotional problems" in October 1980, when his father 
learned that he had lung cancer.  The recent death of his 
grandmother was also discussed.

In December 1981, the Veteran was admitted for VA treatment 
of psychiatric symptoms.  In January 1982, the Veteran was 
transferred to VA's Day Treatment program.  Day Treatment 
Intake clinical records reflect that a diagnosis of 
schizophrenia was assigned.  The Veteran reported that he had 
obtained employment as a lathe operator by 1980, and 
attempted enrollment in a community college in September 
1980.  The Veteran's father was diagnosed with lung cancer in 
fall 1980.  In March 1981, the Veteran reported, he had a 
"nervous breakdown."  After several changes to the 
Veteran's medications, it was felt that the Veteran had 
reached maximum improvement, and he was discharged from VA 
Day Treatment in September 1982.  The diagnostic impressions 
at the conclusion of the January 1982 to September 1982 VA 
treatment were schizophrenia, simple type, with depressive 
features, schizoid personality disorder, and passive-
aggressive personality disorder.

VA inpatient and outpatient treatment records dated in 1987 
disclose that colitis was diagnosed and the Veteran required 
treatment for this disorder.  In May 1988, the Veteran was 
again hospitalized for VA treatment of psychiatric symptoms.  
During this hospitalization the Veteran reported having 
problems in service, including getting his "butt kicked."  
Acute "schizophrenic form" disorder and schizoid 
personality disorder were again the assigned diagnoses.  In 
1989, a diagnosis of depression was assigned.

1999 VA clinical records reflect that the Veteran required 
intensive treatment for his ulcerative colitis, including 
treatment with steroids.  During treatment with steroids, the 
Veteran developed presumed prednisone-induced psychosis.  
Treatment records reflect that this disorder slowly resolved.  
In December 1999, the Veteran was admitted for treatment of 
psychiatric symptoms that had become aggravated since about 
Thanksgiving.  The only diagnosis assigned during that 
hospitalization that differed from the diagnosis assigned by 
other providers was passive suicidal ideation.  

May 2000 documents reflect that the Veteran sought disability 
benefits from the Social Security Administration (SSA).  
These records disclose that the Veteran alleged he was unable 
to work as the result of affective disorders and ulcerative 
colitis.  Treatment records reflect that the diagnosis of 
bipolar disorder was assigned.

January 2001 VA treatment records reflect that the Veteran 
completed a 26-week Work-Study program, working 20 hours per 
week in the Ambulatory Care department and attending a 
variety of other treatment modalities outside the Work-Study 
program.  Following completion of this program, the record 
reflects that the Veteran worked in several part-time jobs, 
with the assistance of a vocational rehabilitation 
specialist, through the compensated work therapy (CWT) 
program.

The report of June 2001 VA examination noted that the 
examiner reviewed the Veteran's electronic records only, 
which did not include service treatment records.  The Veteran 
reported psychiatric treatment beginning 1981.  He reported 
holding several types of employment, working from 1982 to 
1986 running a power press.  In 1986, the Veteran went to 
work for Par Manufacturing, and stayed there until 1994.  He 
then worked as a home Visiting Nurses Association aide until 
1999, when he was again admitted for hospitalization.  The 
examiner concluded that the Veteran did not meet the criteria 
for PTSD, and assigned diagnoses of psychosis, not otherwise 
specified, steroid-inducted psychosis, and history of 
depression.  He stated that with regard to his diagnosis of 
psychosis and depression, his conclusion at this time without 
access to his records from Newington in 1981 is that his 
initial psychotic break in 1981 was related to the death of 
his father and the deaths of several other family members 
during that period.  He related that it was possible that 
this conclusion might be revised if the examiner could review 
his hospital admission from Newington.

VA outpatient treatment notes dated in 2002 and 2003 disclose 
that that the Veteran was holding a job, but was worried that 
the manufacturing plant was going to close.  He had developed 
a friendship with a female friend and was causally dating.  
He lost his job.  He began attending group therapy for 
members with bipolar disorder.  The Veteran performed 
volunteer work two days per week in 2004 and 2005.  He did 
not require hospitalization during this period.

The Veteran testified at two personal hearings as to his 
belief that he believed he developed depression and bipolar 
disorders due to stress in service.  He was supposed to be a 
generator operator but was made the battalion generator 
mechanic.  He said that there was a lot of pressure on him to 
do a job he had not been trained to do.  The Veteran asserted 
that he was anxious and depressed during service.

The Veteran submitted lay statements from his mother and 
brother in August 2005.  They stated that the Veteran behaved 
normally prior to his military service.  They asserted that 
his behavior and attitudes had changed after his return from 
service.  They noted that after his return from service the 
Veteran was more easily agitated and upset.

As noted in the Introduction, the Board's September 2006 
decision was vacated.  The Joint Motion noted that the 
examiner who conducted the 2001 VA examination had not 
reviewed the private and VA clinical records most proximate 
to the Veteran's service discharge.  It was noted that the 
1981 and 1982 clinical records had been obtained and 
associated with the claims file after the 2001 VA examination 
was conducted and the report prepared.  

The examiner who conducted the September 2008 VA examination 
noted that he had reviewed the Veteran's service treatment 
records, the private and VA post-service records, including 
records dated in the early 1980s (i.e., the records noted in 
the joint remand), among other records.  The examiner noted 
the Veteran's description of himself as nervous during 
service and being stressed by being assigned to a job he was 
not trained to perform.  He reported interpersonal 
difficulties, and reported that he finally "snapped" in 
1981.  The history provided by the Veteran was consistent 
with his reports at other examination.  The examiner 
concluded that the Veteran's current psychiatric disorders, 
including a bipolar disorder, were likely a continuation of 
the disorder first diagnosed in March 1981.  

The examiner related that a thorough review of the Veteran's 
service medical records, early inpatient treatment records, 
and other documents in the Veteran's claims file provided 
little indication that the Veteran was experiencing 
significant psychiatric difficulties during his time in 
service.  He went on to state that while there is some 
indication of the Veteran's interpersonal difficulties with 
others in service, as well as difficulties managing his 
occupation, which likely led to his experience of anxiety and 
greater social detachment and isolation, this did not 
indicate the presence of a major mood disorder or psychotic 
disorder at that time.  The examiner noted that it was 
possible that the Veteran's difficulties could indicate a 
prodromal period for the development of the eventual 
psychotic disorder, but noted that "there is little to no 
documentation" to support such a conclusion.  The examiner 
opined that it was at least as likely as not that the 
stressors the Veteran noted in his earliest psychiatric 
hospitalizations, primarily those involving family stressors, 
were in some way causal for the initial onset of the 
Veteran's psychiatric illness.  

Pertaining to the claims of service connection for a 
psychiatric disorder, other than PTSD, the Board finds that 
the preponderance of the evidence is against the claim. In 
this regard, the Board notes that there is no probative 
medical evidence linking the Veteran's current psychiatric 
disorders to service.  The Veteran and his family member's 
assertion that his current psychiatric disorders, namely 
depression and a bipolar disorder, are related to service 
cannot be considered competent medical evidence linking these 
disorders to service.  As lay people they are not competent 
to give medical opinion evidence concerning the etiology of a 
disorder.

The Board notes that in June 2001, a VA examiner determined 
that the Veteran had a diagnosis of psychosis and depression.  
He related that without reviewing treatment records from the 
Veteran's early psychiatric treatment in 1981, that it was 
his opinion that the Veteran's initial psychotic break in 
1981 was related to the death of his father and the death of 
other family members during this period.  The 1981 records 
were obtained and were consistent with the examiner's 
impression in that during psychiatric treatment in 1981, the 
Veteran reported problems which involved the Veteran's father 
illness and eventual death, as well as the death of his 
grandmother.  The Board observes that neither the June 2001 
or the 1981 records are deemed to be favorable towards the 
Veteran's claim of service connection for a psychiatric 
disorder.  This is further evidence by a September 2008 VA 
examiner's examination report and opinion which took into 
consideration the Veteran's complete medical records, 
including the reports from early 1981.

The September 2008 VA examiner noted that a thorough review 
of the Veteran's service medical records, early inpatient 
treatment records, and other documents in the Veteran's 
claims file provides little indication that the Veteran was 
experiencing significant psychiatric difficulties during his 
time in service.  He went on to acknowledge the Veteran's 
interpersonal difficulties with others in service and 
difficulty managing his occupation, but found that this did 
not indicate the presence of a major mood disorder or 
psychotic disorder at that time.  The examiner opined that it 
is most likely that his current mental health issues are a 
continuation of his psychiatric condition noted in his 
earliest treatment records from 1981.  The Board observes 
that this opinion is consistent with the findings of the VA 
examiner in June 2001.  The Board finds that this opinion is 
probative and adequate for adjudication purposes.  In this 
regard, the examiner reviewed the Veteran's claims file, 
including his service medical records, and records from 1981.  
This was evident from the detailed discussion of these 
records in his examination report.  The examiner also 
conducted a thorough examination of the Veteran.  He also 
gave a rationale for the opinion expressed and this rationale 
was based on a review of the Veteran's comprehensive 
psychiatric records.  His opinion also acknowledged the 
difficulties the Veteran did have in service, in determining 
that the Veteran did not have a psychiatric disorder in 
service. 

Moreover, the Board notes that the examiner carefully 
considered whether it was possible that the Veteran 
manifested prodromal symptoms of a psychiatric disorder in 
service.  The examiner concluded that, while the Veteran's 
difficulties in service may possibly indicate a prodromal 
period, there was "little to no documentation" to support 
such a conclusion.  He went on to conclude that it was at 
least as likely as not that the stressors mentioned in the 
Veteran's earliest psychiatric hospitalizations, primarily 
those involving family stressors, were in some way causal for 
the initial onset of his major psychiatric illness.  

A December 2003 letter from a VA nurse opines that the 
Veteran's bipolar disorder is related to service because the 
Veteran was hospitalized for this disability during his 
military service.  The VA nurse indicated that the Veteran 
served in the military from June 1976 to March 1982, and that 
the Veteran was first hospitalized for psychiatric disability 
in 1981.  The Board notes that the Veteran was discharged 
from active duty in June 1979, not March 1982 and that he 
never was hospitalized during service for a psychiatric 
disorder.  Rather, the veteran's service medical records are 
negative for any complaints or findings concerning a 
psychiatric disorder.  Since the nurse's opinion is based on 
incorrect information, her opinion lacks probative value.

The facts in the instant case, including the 2008 medical 
opinion establish that no psychiatric disorder was manifested 
during the Veteran's service and chronically and continuously 
thereafter.  Savage, 10 Vet. App. at 495-98.  The facts and 
the 2008 medical opinion establish that a psychosis was not 
diagnosed or manifested within one year following the 
Veteran's service discharge.  Therefore, a psychosis, if 
currently present, cannot be presumed service-connected.  The 
preponderance of the evidence establishes that the Veteran 
first manifested a psychiatric disability in 1981, more than 
one year after his service discharge.  The evidence further 
shows that the current psychiatric disorder is not linked to 
service, including any incident of service, but rather to 
postservice events. 

In light of the foregoing,  the Board finds that service 
connection for depression, a bipolar disorder, or a 
psychosis, is not warranted.  In reaching its determination 
on this issue, the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against these claims under all applicable 
theories of entitlement, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

3.  Claim for service connection for schizoid personality 
disorder

To the extent that the current evidence may suggest that the 
Veteran has a personality disorder, claimed as a schizoid 
personality disorder, there is no entitlement under the law 
to service-connect this disorder.  By regulation, congenital 
or developmental defects such as personality disorders are 
not diseases or injuries for the purposes of service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996); see also 38 C.F.R. 
§ 4.130; American Psychiatric Association, Diagnostic and 
Statistical Manual for Mental Disorders (4th ed.)  A claim 
for service connection for such a disorder must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also Beno v. Principi, 3 Vet. App. 439 (1992).  
The validity of the exclusion in 38 C.F.R. § 3.303(c) of 
congenital and development defects from the definition of 
disease or injury has been upheld.  Winn, 8 Vet. App. at 510.

The statutory provisions regarding reasonable doubt are not 
applicable to a determination on the basis of preclusion by 
law, and the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable determination, the claim for service connection for 
a personality disorder, diagnosed as schizoid personality 
disorder, must be denied.


ORDER


The appeal for service connection for PTSD is denied.

The appeal for service connection for depression is denied.

The appeal for service connection for a bipolar disorder is 
denied.

The appeal for service connection for a psychosis, to include 
schizophrenia, is denied.




	(CONTINUED ON NEXT PAGE)



The appeal for service connection for schizoid personality 
disorder, claimed as schizophrenic effects, is dismissed 
based on preclusion by law.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


